Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement filed February 9, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  One foreign language reference (EP-1075824) has been placed in the parent application file, but the information referred to therein has not been considered.  As explained in the parent application 15/338,124 on April 9, 2019 and on August 9, 2019, there was no concise explanation provided because no claim 15 is or was pending in the present application or in the parent application such that a meaningful determination can be made; see MPEP 609.04(a)(III), third paragraph.
Specification
The disclosure is objected to because of the following informalities: the continuing data on page 1 is not updated with the current status of the parent application as now being patented.  
On page 5, line 16, “anerolateral” appears to be a misspelling for the word “anterolateral.” 
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship .
Appropriate correction is required.
Claim Objections
Claims 18, 29, and 33 are objected to because of the following informalities: 
Regarding claim 18, on line 12, the term “anerolateral” appears to be a misspelling for the word “anterolateral.”
Regarding claim 29, on line 2, the language “edge is short than the second longitudinal edge” is grammatically awkward and would be clearer if the word “short” were replaced with “shorter.”
Regarding claim 33, on line 1, the word “inflation” is grammatically awkward and would be clearer if it were replaced with the word “inflating.”  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 18, 26, 29, 30, and 35 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bailey et al (US 2001/0021872; hereafter referred to as Bailey).  Bailey anticipates the claim language where:
The method as claimed is disclosed in paragraphs 73-75 as they refer to Figures 20A-20I but encompass the method of inserting the valve into the mitral valve area by the disclosure of paragraphs 36, 37, and 61 and Figures 12A-12B;
The positioning a valve prosthesis step is explained in the previous bullet point and is inherently met by the presence of the valve stent (10 or 50) in the mitral valve annulus (see Figures 12A and 12B as well as paragraphs 36, 37, and 61);
The stent assembly as claimed is the stent body member (12) of Bailey;
The prosthetic valve as claimed is the valve body (26) of Bailey;
The first longitudinal edge is shown in annotated Figure 13 below;
The second longitudinal edge is shown in annotated Figure 13 as well where there are multiple features around the circumference of the stent body member (12) that constitute first and second edges such that one first edge (there are six of each of this type) of such would be adjacent the 
Radially expanding the stent is disclosed as least in paragraphs 73 and 21 of Bailey.

    PNG
    media_image1.png
    465
    383
    media_image1.png
    Greyscale


Regarding claim 26, the valve stent (10 or 50) is considered to be fully operable such that it inherently minimizes interference with the function of the aortic valve and provides sufficient contact area to impede dislodging of the stent assembly.
Regarding claim 29, the tapering occurs between the peak of the second longitudinal edge to the trough of the first longitudinal edge.

Regarding claim 35, the Applicant is directed to paragraph 21 of Bailey.
Allowable Subject Matter
Claims 27, 28, and 31-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bergheim et al (US 2006/0025857; see the figures and paragraph 11) and Spenser et al (US 2003/0319022; see Figures 1, 17a, 17b, and 20b and paragraph 199) are the close prior art references relative to the claimed invention.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774